Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and papers filed on 02/22/2022 for Application No. 16/761,494.  By the amendment, claims 1-21 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs’) received 08/04/202 and 02/22/2022 have been considered by the examiner.

Claim Objections
Claims 4, 11-13, 15 and 21 are objected to because of the following informalities:  
Claim 4, the term “about” recites in the claim should be avoided or changed for clarity.  The same suggestion is applicable to claims 11, 13, 15 and 21.
Claim 12, the limitation “a single use speed reduction system” in line 3 should be replaced with - -[[a]] the single use speed reduction system- - for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "frangible after a predetermined number of use cycles” in lines 8-9. It is unclear whether the device is a single use or multiple time/cycle integrated rotational speed assembly.  The phrase “use cycles” has been interpreted as the number of times that the assembly/device is being used. If applicant intends to present the recited feature, the Office recommends that the limitation should be changed or avoided for clarity.
Claim 7 recites the limitation "frangible after a predetermined number of use cycles” in lines 9-10. It is unclear whether the device is a single use or multiple time/cycle integrated rotational speed assembly.  The phrase “use cycles” has been interpreted as the number of times that the assembly/device is being used. If applicant intends to present the recited feature, the Office recommends that the limitation should be changed or avoided for clarity.

Claims 2-6 and 8-21 are rejected due to dependent upon a rejected base claim and they inherit its deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al. (US 9,295,815 B2).
Regarding claim 1, Stevens discloses a single use integrated rotational speed reduction assembly (see at least Figures 1-3, i.e., torque device 100) comprising: 
a shaft assembly (Fig. 3, i.e., made up of at least shaft 40, hereinafter “assembly40”) comprising a drive shaft (40) and a sun gear (38) attached to the drive shaft (40); 

a plurality of planetary gears (36) each having a plurality of gear teeth (i.e., teeth of the planetary gears, hereinafter “teeth36”); and, 
an output assembly (Fig. 3, i.e., made up of at least torque member 10, carrier 34, and planet gears 36, hereinafter “OPassembly10”); 
wherein one or more of gears is non-metal (col. 6, lines 42-54); and, 
wherein the one or more non-metal teeth (col. 6, lines 42-54, i.e., teeth of the gears are made of plastic) are frangible after a predetermined number of use cycles (noted, this is an intended use limitation, which has been interpreted as a life span of a product or device that has a limited number of use cycles or times).

Regarding claim 2, Stevens discloses the single use integrated rotational speed reduction assembly of claim 1, wherein the shaft assembly (assembly40) provides for the mating between the housing (72) and the output assembly (OPassembly10) via one or more retaining features (74) provided on the shaft assembly (assembly40).  

Regarding claim 3, Stevens discloses the single use integrated rotational speed reduction assembly of claim 1, wherein at least one of the frangible teeth (teeth36) will fail after a predetermined number of use cycles (noted, this is an intended use limitation, which has been interpreted as a life span of a product or device that has a limited number of use cycles or times).

Regarding claim 5, Stevens discloses the single use integrated rotational speed reduction assembly of claim 1, wherein: 
the output assembly (OPassembly10) comprises an output shaft (34) having a plurality of pin guides (34’), with each pin guide (34’) mating with one of the plurality of planetary gears (36) to prevent relative axial movement between each mated pin guide (34’) and planetary gear (36) but allowing for relative axial rotation between each mated pin guide (34’) and planetary gear (36); 

the output shaft (34) is configured to rotate in response to rotation of the shaft assembly (assembly40), via engagement between the sun gear (38) and the planetary gears (36), engagement between the planetary gears (36) and the gear ring (32).  
	 
Regarding claim 6, Stevens discloses the integrated rotational speed reduction assembly of claim 1, wherein: 
the output assembly (OPassembly10) comprises a planetary gear carrier (34) having a plurality of pin guides (34’) and a retainer (74); 
each pin guide (34’) mates with one of the plurality of planetary gears (36) to prevent relative axial movement between each mated pin guide (34’) and planetary gear (36) but allows for relative axial rotation between each mated pin guide (34’) and planetary gear (36); 
the housing (72) comprises a gear ring (32) of a plurality of gear teeth disposed on an interior surface (i.e., surface of housing 72) of the housing (72), with the gear ring (32) configured to engage with the gear teeth (teeth36) of the planetary gears (36); 
the planetary gear carrier (34) mates with one of the retaining features (74) of the shaft assembly (assembly40); 
the retainer (74) mates with the housing (72) and surrounds at least a portion of the planetary gear carrier (34); and 
the planetary gear carrier (34) is configured to rotate in response to rotation of the shaft assembly (assembly40), via engagement between the sun gear (38) and the planetary gears (36), and engagement between the planetary gears (36) and the gear ring (32).  

Regarding claim 7, Stevens discloses a single use speed reduction system (see at least Figures 1-3) comprising:
a drive shaft (40); 

a housing (72) having an interior annular wall surface (i.e., surface of housing 72) with a gear ring (32) thereon; 
a plurality of planetary gears (36) each having a plurality of gear teeth (teeth36); 
an output assembly (OPassembly10); 
wherein the shaft (10) is mated with the housing (72); 
wherein one or more of gears is non-metal (col. 6, lines 42-54); and, 
wherein one or more non-metal gears (col. 6, lines 42-54, i.e., gears are made of plastic) are frangible after a predetermined number of use cycles (noted, this is an intended use limitation, which has been interpreted as a life span of a product or device that has a limited number of use cycles or times).

Regarding claim 8, Stevens discloses the single use speed reduction system of claim 7 wherein the planetary gears (36) are disposed such that no two planetary gears (36) come into contact to prevent their rotation and the gear teeth (teeth36) of each planetary gear (36) engages with both the gear teeth of the sun gear (38) and a gear ring (32).  

Regarding claim 9, Stevens discloses the single use speed reduction system of claim 8 wherein at least one of the frangible teeth (teeth36) will fail after a predetermined number of use cycles (noted, this is an intended use limitation, which has been interpreted as a life span of a product/device component that has a limited number of use cycles or times).

Regarding claim 12, Stevens discloses a method (see col. 7, lines 9-43; claim 22) for reducing rotational speed of one or more disposable rotational tools (see col. 1, lines 53-67), the method comprising: 
connecting an input of a single use speed reduction system (i.e., the input of the torque device 100) of claim 9 to a first rotational tool (col. 7, lines 9-43, e.g., microscopic blades, guiding or catheters); 
operating the first rotational tool (claim 22); and, 
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens as applied to claims 1 and 7 above.
Regarding claim 4, Stevens discloses the single use integrated rotational speed reduction assembly of claim 1, wherein: 
the integrated rotational speed reduction assembly (100) is configured to receive a rotational input to the shaft assembly (assembly40) of up to
 about 150 rpm, about 250 rpm, about 500 rpm, about 750 rpm, about 1000 rpm, about 1250 rpm, about 1500 rpm, or about 2000 rpm (See at least col. 3, lines 11-52; noted, this is an intended use limitation, i.e., it can be interpreted as any relative input rotational speeds from a drive source that is being used/performed under operation); 
the integrated rotational speed reduction assembly (100) is configured to receive a torque input to the shaft assembly (assembly40) of up to about 
1 N-m, up to about 2 N-m, up to about 3 N-m, up to about 4 N-m, up to about 5 N-m, up to about 6 N-m, up to about 7 N-m, up to about 8 N-m, up to about 9 N-n, or up to about 10 N-n (See at least col. 3, lines 11-52; noted, this is an intended use limitation, i.e., it can be interpreted as any relative input power/torque from a drive source that is being used/performed under operation);
the integrated rotational speed reduction assembly (100) is configured to provide a gearing ratio such that the rotational speed is reduced (See at least col. 3, lines 11-52, i.e., being reduced to a desired gear ratio) between the input (10) to the shaft assembly (assembly40) and the output (40) to the output 

Stevens discloses the claimed invention (i.e., the multispeed transmission/speed modulating system or the planetary gearing 31) except for a relative value of the gearing ratio is provided as about 2.5:1, about 3:1, about 3.5:1, about 4:1, about 4.5:1, about 5:1, about 5.5:1, about 6:1, about 7:1, about 8:1, about 9:1, about 10:1, or about 11:1 that is being produced by the reduction assembly. It is well recognized in art, specifically in the transmission technology, that the use of a planetary gearing is to provide more than one speed or gearing ratio in a multiple speed transmission or power tool device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the gearing assembly of Stevens to produce one of the gearing ratios as about value 2.5:1, 3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, 10:1 and 11:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). An advantage of having different gearing ratios or a particular relative gear ratio range is to provide more speeds.

Regarding claim 11, Stevens discloses the single use integrated rotational speed reduction assembly of claim 7, wherein: 
the integrated rotational speed reduction assembly (100) is configured to receive a rotational input to the shaft assembly (assembly40) of up to
 about 150 rpm, about 250 rpm, about 500 rpm, about 750 rpm, about 1000 rpm, about 1250 rpm, about 1500 rpm, or about 2000 rpm (See at least col. 3, lines 11-52; noted, this is an intended use limitation, i.e., it can be interpreted as any relative input rotational speeds from a drive source that is being used/performed under operation); 
the integrated rotational speed reduction assembly (100) is configured to receive a torque input to the shaft assembly (assembly40) of up to about 
or up to about 10 N-n (See at least col. 3, lines 11-52; noted, this is an intended use limitation, i.e., it can be interpreted as any relative input power/torque from a drive source that is being used/performed under operation);
the integrated rotational speed reduction assembly (100) is configured to provide a gearing ratio such that the rotational speed is reduced (See at least col. 3, lines 11-52, i.e., being reduced to a desired gear ratio) between the input (10) to the shaft assembly (assembly40) and the output (40) to the output assembly (OPassembly10) by the gearing ratio and the torque input is increased between the input to the shaft assembly (assembly40) and the output to the output assembly (OPassembly10) by the gearing ratio (See at least col. 3, lines 35-52, i.e., being increased to a higher desired gear ratio). 

Stevens discloses the claimed invention (i.e., the multispeed transmission/speed modulating system or the planetary gearing 31) except for a relative value of the gearing ratio is provided as about 2.5:1, about 3:1, about 3.5:1, about 4:1, about 4.5:1, about 5:1, about 5.5:1, about 6:1, about 7:1, about 8:1, about 9:1, about 10:1, or about 11:1 that is being produced by the reduction assembly. It is well recognized in art, specifically in the transmission technology, that the use of a planetary gearing is to provide more than one speed or gearing ratio in a multiple speed transmission or power tool device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the gearing assembly of Stevens to produce one of the gearing ratios as about value 2.5:1, 3:1, 3.5:1, 4:1, 4.5:1, 5:1, 5.5:1, 6:1, 7:1, 8:1, 9:1, 10:1 and 11:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). An advantage of having different gearing ratios or a particular relative gear ratio range is to provide more speeds.

Regarding claim 13, Stevens discloses the method of claim 12 including multiple gear speeds and ratios between the input and output (see at least col. 7, lines 9-43; col. 6, lines 11-52; claim 22, i.e., the multispeed transmission/speed modulating system or the planetary gearing 31 is producing multiple gear speeds and ratios between the input and output of the transmission).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the gearing assembly of Stevens to produce the ratio between the input and output from about 3:1 and about 5:1 ratio range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ . An advantage of having different gearing ratios or a particular relative gear ratio range is to provide more speeds.

Regarding claim 14, Stevens discloses the method of claim 12, wherein the speed reduction assembly increases the torque applied to the input to a higher torque output (see at least col 7, lines 9-43; claim 22; col. 6, lines 11-52, i.e., being increased to a high desired gear speed or ratio).  

Regarding claim 15, Stevens discloses the method of claim 14 including multiple gear speeds and ratios between the input and output (see at least col 7, lines 9-43; claim 22; col. 6, lines 11-52, i.e., the multispeed transmission/speed modulating system or the planetary gearing 31 is producing multiple gear speeds and ratios between the input and output of the transmission).  
Stevens does not disclose a relative range of gearing ratios that are being produced by the reduction assembly. It is well recognized in art, specifically in the transmission technology, that the use of a planetary gearing is to provide more than one speed or gear ratio in a multiple speed transmission or power tool device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the gearing assembly of Stevens to produce the ratio between the input and output from about 3:1 and about 5:1 ratio range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves In re Aller, 105 USPQ . An advantage of having different gearing ratios or a particular relative gear ratio range is to provide more speeds.

Claims 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens as applied above, and further in view of Hagedorn (US 9,062,756 B2).
Regarding claims 16 and 18, Stevens discloses the single use speed reduction system of claim 11, wherein the one or more non-metal gears (col. 6, lines 42-54, i.e., the gears are made of plastic material).  
Stevens does not disclose the one or more non-metal gears includes one or more gamma-radiation-sensitive materials in at least a region and wherein the one or more gamma-radiation-sensitive materials comprises polytetrafluoroethylene (PTFE), fluorinated ethylene 19WO 2019/090155PCT/US2018/059067 propylene (FEP), polyoxymethylene/polyacetals, aliphatic and amorphous grades of nylon polyamides, polymethylpentene, polypropylenes, or combinations thereof.  
Hagedom discloses a planetary gear system having at least a planet gear is produced from polyoxymethylene (see at least col. 2, lines 52-55; claim 8; the Background of the invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the non-metal gears of Stevens to have at least one or more gear members including one or more gamma-radiation-sensitive materials in at least a region and it is produced with the gamma-radiation-sensitive material polyoxymethylene as taught by Hadedom for the purpose of an improvement in noise behavior of the planetary gear system. Col. 3, lines 44-48. Polyoxymethylene is a well-known material that has a gamma-radiation sensitive property.
	
Regarding claims 19 and 21, the modified system of Stevens and Hagedom discloses the single use speed reduction system of claim 16 having a gear that is made of a gamma-radiation-sensitive material, as applied above. 
However, the modified system does not specifically disclose wherein the one or more gamma-radiation-sensitive materials are incorporated throughout the one or more non-metal gears as a wt/wt% of about 
5%, about 10%, about 15%, about 20%, about 25%, about 30%, about 35%, about 40%, about 45%, about 50%, about 55%, about 60%, about 65%, about 70%, about 75%, about 80%, about 85%, about 90%, about 95%, or about 100%.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the modified gamma-radiation-sensitive material of the one or more non-metal gears of Stevens and Hagedom to be incorporated throughout the one or more non-metal gears as a wt/wt% of the gamma-radiation-sensitive material in all regions of the one or more non-metal gears, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Incorporating the gamma-radiation-sensitive material throughout the gear as a relative wt/wt% ratio would reduce noise level of the gearing system during operation. Stevens, Col. 3, lines 44-48.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens as applied above, and further in view of Longo (US 5,993,454).
Stevens discloses the single use speed reduction system of claim 8 but does not disclose a spacer.
Longo discloses a speed reduction system including one or more spacers (Fig. 5, i.e., washers 97) disposed between one or more pairs of components configured for relative motion, wherein the one or more spacers (97) are configured to degrade and produce debris after a predetermined number of use cycles (noted, this is an intended use limitation, which has been interpreted as the life span of a product or device which has a limited number of use cycles or times). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for Stevens to have one or more spacers disposed between one or more pairs of components configured for relative motion as taught by Longo for the purpose of separating a pair of components.

Allowable Subject Matter
Claims 17 and 20 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, the prior art of record fails to disclose or render obvious a single use speed reduction system having the combination features recited in claims 7, 11 and 16, and particularly “wherein the one or more gamma-radiation-sensitive materials undergo embrittlement at an exposure of less 
than one of 200 kGy, l50kCy, 100 kGy, 95 kGy, 90 kGy, 85 kGy, 80 kGy, 75 kGy, 70 kGy, 65 kGy, 60 kGy, 55 kGy, 50 kGy, 45 kGy, 40 kGy, 35 kGy, 30 kGy, 25 kGy, 20 kGy, 15 kGy, 10 kGy, and 5 kGy" in claim 17.
Regarding claim 20, the prior art of record fails to disclose or render obvious a single use speed reduction system having the combination features recited in claims 7, 11 and 16, and particularly “wherein the one or more gamma-radiation-sensitive materials can be incorporated in the one or more non-metal gears in a particular region of the one or more non-metal gears, while the remaining regions of the one or more non-metal gears are substantially free of any gamma-radiation-sensitive material, providing a desired wt/wt% for the one or more non-metal gears when considered as a whole" in claim 20

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents are applicable to at least independent claims 1 and 7.
Detry (US 10,085,757 B2) discloses a compact driver for powered surgical tool, see Figures 1 and 2;
Stevens et al. (US 2013/0303330 A1) disclose a torquer device and methods related thereto, see Figures 1-3;
Jones et al. (US 2013/0123921 A1) discloses a biologic injection system, see Figures 5-9;
Miller et al. (US 7,850,620 B2) discloses a Biopsy devices and related methods, see Figures 2 and 5;
Pitzen et al. (US 5,553,675 A) discloses an orthopedic surgical device, see Figures 2 and 7; and
Carusillo et al. (US 5,207,697 A) discloses a batter powered surgical handpiece, see Figures 1-12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659